      Name, Address, Phone, Fax, Email:




                                                                            UNITED STATES BANKRUPTCY COURT
                                                                                   DISTRICT OF HAWAII
                                                                               1132 Bishop Street, Suite 250
                                                                                 Honolulu, Hawaii 96813



                                                                                                                                  9073 1 (0 /   0)

Debtor:                                                                                               Case No.:

Joint Debtor:
                                                                                                      Chapter:
  (if any)
[If Adversary Proceeding, complete information below. Use   if multiple parties.]                     Adversary Proceeding No.:
                                                                                                          (if applicable)
Plaintiff(s):

vs.
Defendant(s):


                                                                                                      Hearing Date:
                            NOTICE OF HEARING                                                         Time:
                 Courtroom 1132 Bishop Street, Honolulu, Hawaii
                                                                                                      Objections Due:

                                                                                                                              Related Dkt No.:
Matter being
heard:


Moving Party:

NOTICE IS HEREBY GIVEN that this matter is set for hearing at the date and time above. The relief being
requested consists of the following. [Briefly describe the relief sought, including pertinent details.]




                U.S. Bankruptcy Court - Hawaii #20-90009 Dkt # 42 Filed 10/21/20 Page 1 of 2
Your rights may be affected. You should read the motion or application and the accompanying papers
carefully and discuss them with your attorney if you have one in this bankruptcy case or proceeding. (If you
do not have an attorney, you may wish to consult one.)

If you do not want the court to grant the relief sought in this motion, or if you want the court to consider your
views on the motion, then you or your attorney must file a statement explaining your position not later than
the date below.
          Date response due [enter specific date, and how calculated using the relevant statute, federal or
          local rule, or order shortening time, e.g. X days before hearing or X days after ______________ .]:

             ________________________________              How calculated:
                              Date



Statements must be filed with the court at:

                                     United States Bankruptcy Court
                                     District of Hawaii
                                     1132 Bishop Street, Suite 250
                                     Honolulu, HI 96813

If you mail your response to the court, you must mail it early enough so the court will receive it on or before
the deadline stated above. The court may disregard any response filed untimely.

You must also mail or transmit a copy to the moving party at:

               Responses to be sent to:




If you or your attorney do not take these steps, the court may decide that you do not oppose the relief sought
in the motion or application and may enter an order granting that relief.

If no objection to the relief being sought is filed by the deadline stated above, the court may cancel the
hearing (although certain types of motions will remain on the courts calendar). If the hearing is canceled, the
court may grant the relief if the moving party promptly files a declaration and request for entry of an order
[local form hib_9021 1]. If the moving party wishes to proceed with a hearing in the absence of an objection,
the moving party should file a request for the matter to remain on calendar [local form hib_9013 1c3].



Dated: ________________________           /s/_____________________________________________________
                                              for Movant                 (Print name also if original signature)

         U.S. Bankruptcy Court - Hawaii #20-90009 Dkt # 42 Filed 10/21/20 Page 2 of 2
